Citation Nr: 1641633	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-31 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected chronic joint pain.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension and, if so, whether the reopened claim may be granted.  

3.  Entitlement to service connection for a respiratory disability, including sinusitis, allergic rhinitis, and pneumonia, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

4.  Entitlement to service connection for arthritis of the upper and lower extremities, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

5.  Entitlement to service connection for gout, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

6.  Entitlement to service connection for gastrointestinal esophageal reflux disease (GERD), to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

7.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

8.  Entitlement to service connection for a skin disability, including bumps and inflammation affecting the scalp, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

9.  Entitlement to service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of Persian Gulf War service.

10.  Entitlement to service connection for residuals of hernia.  

11.  Entitlement to service connection for anxiety.

12.  Entitlement to service connection for variant Creutzfeld-Jacobs disease, claimed as mad cow disease.  

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1986 and from April 1987 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September and December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

With respect to the characterization of the claim involving a respiratory disability, the Board notes that the Veteran initially filed separate claims seeking service connection for sinusitis, pneumonia, and an unspecified respiratory disability as a result of his service in the Persian Gulf War.  See February 2010 Report of General Information.  However, a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In this case, it is clear the Veteran is seeking service connection for a respiratory disability that has been variously diagnosed with sinusitis and allergic rhinitis.  Therefore, the Board has recharacterized this issue to include any respiratory disability reflected in the record or claimed by the Veteran, as reflected on the first page of this decision.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In October 2016, the Veteran filed a notice of disagreement with the rating assigned to his service-connected posttraumatic stress disorder.  It is clear from a review of the file that the RO has acknowledged the notice of disagreement and begun the appellate process.  Therefore, the Board will not remand this claim, and it remains in the jurisdiction of the RO.

With the exception of the issues of entitlement to service connection for residuals of hernia, anxiety, and mad cow disease, which are being decided herein, the remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was denied in an August 2007 rating decision.  The Veteran was notified of the RO's decision in September 2007 but did not did not initiate an appeal or submit any relevant service records or new and material evidence relevant to the hypertension claim during the one-year appeal period following the issuance of the decision.

2.  Evidence added to the record since the final August 2007 rating decisions is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.  

3.  The most competent, credible, and probative evidence of record reflects that the Veteran's anxiety does not represent a primary disability that is separate and distinct from other diagnosed disabilities but, instead, is part and parcel of his service-connected PTSD disability.

4.  There is no competent, probative evidence indicating that the Veteran currently has, or at any time pertinent to the claim on appeal has had a hernia, residuals of a hernia, or variant Creutzfeld-Jacobs disease.   

CONCLUSIONS OF LAW

1.  The August 2007 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (b) (West 2002) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [2016].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for anxiety, as a primary and separately manifested disability, are not met.  38 U.S.C.A. § 1110, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for residuals of a hernia and variant Creutzfeld-Jacobs disease are not met.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension - Petition to Reopen

The Veteran is seeking to establish service connection for hypertension.   

In an August 2007 rating decision, the RO denied service connection for hypertension on the basis that there was no medical evidence that the claimed condition existed or was incurred in, caused by, or manifested within one year of service.  At that time, the evidentiary record contained the Veteran's service treatment records (STRs), as well as post-service VA treatment records dated from September 1998 to February 2006, all of which were negative for complaints, treatment for, or diagnosis of hypertension.  

The record reflects that the Veteran was notified of the RO's decision in September 2007 and that notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  However, the Veteran did not subsequently submit any further communication, including a notice of disagreement, as to the August 2007 rating decision, and no other exception to finality is applicable.  Indeed, no new and material evidence was received within one year of the August 2007 and no relevant service department records have been received since the issuance of that decision.  See 38 C.F.R. § 3.156 (b), (c).  Accordingly, the August 2007 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2002) [West 2015]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [2016].

In February 2010, the Veteran contacted VA to request service connection for several disabilities, including hypertension.  The Veteran asserted that some of his claimed disabilities were incurred as a result of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  See February 2010 Report of General Information.  The RO accepted the Veteran's statement as a petition to reopen the previously denied claim of service connection for hypertension and is the claim from which the current appeal arises. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the last final August 2007 rating decision includes VA treatment records dated from September to October 2008, which reflect that the Veteran has been diagnosed with hypertension.  Notably, during a November 2010 VA Gulf War examination, the examining physician noted that the Veteran was diagnosed with hypertension about 15 years prior and was on medication treatment for that disability.  

This evidence is new, as it was not of record at the time of the last final rating decision.  The evidence is also material, as it directly relates to an unestablished fact necessary to substantiate the claim.   Indeed, the Veteran's claim was previously denied, in part, on the basis that there was no evidence of the claimed disability and the evidence added to the file since August 2007 includes a diagnosis of hypertension.  

Additionally, while not specifically claimed by the Veteran, given the evidence showing the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and that he has been diagnosed with hypertension, a cardiovascular disease, and other disabilities and conditions, the Board finds that the record raises a new theory of entitlement to service connection that was not previously considered - namely, whether the Veteran experiences hypertension as the result of a multi-symptom illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 (regarding undiagnosed illnesses and certain illnesses contracted in the Persian Gulf War).

This evidence also raises a reasonable possibility of substantiating the Veteran's claims.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hypertension is reopened.

Service Connection Claims

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Anxiety and mad cow disease are not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309 (a) and, thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this service connection claims decided herein. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Residuals of Hernia and Mad Cow Disease

The Veteran is seeking service connection for disabilities he has identified as a hernia and mad cow disease.  

With respect to the claimed "mad cow disease," the Board notes that mad cow disease (or spongiform encephalopathy) is a neurodegenerative disease that only affects cattle but that humans may acquire an infectious and fatal brain disease called "variant Creutzfeld-Jacobs" disease, a variant of Mad Cow disease, by eating nerve tissue of cattle that were infected with mad cow disease.  See WebMD, http://www.webmd.com/brain/mad-cow-disease-basics; see also Dorland's Illustrated Medical Dictionary, 538 (31st Ed., 2007).  Therefore, the Veteran's claim has been re-characterized as entitlement to service connection for variant Creutzfeld-Jacobs disease, claimed as mad cow disease, as reflected on the first page of this decision.  

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for residuals of hernia and variant Creutzfeld-Jacobs disease must be denied because the first essential criterion for an award of service connection---evidence of a current disability upon which to predicate a grant of service connection-is not met.

An October 1990 report of medical examination notes that the Veteran had an unspecified hernia.  Otherwise, however, the STRs document no complaints, findings, or diagnoses related to a hernia.  The post-service medical evidence notes that the Veteran had an umbilical hernia and unilateral inguinal hernia removed in 1998 (see May 2005 VA treatment record), but the Veteran has not identified or submitted any evidence dated during or in close proximity to the appeal period that shows he has experienced an additional hernia or manifested any residual condition or disability as a result of the previous hernias.  In this regard, the Board finds probative that, while the evidentiary record contains VA treatment records dated from September 1998 to December 2015 which document the Veteran's complaints regarding various disabilities, the VA treatment records do not contain any objective medical evidence which documents any treatment or diagnostic studies that confirm the presence of a hernia or any residual condition of the previous hernias at any time relevant to the appeal period.  

During the November 2010 VA Gulf War examination, the Veteran reported that he could not give blood because he had been told his blood was contaminated with mad cow disease.  However, the Veteran has not identified or submitted any post-service treatment records showing he has been diagnosed with, or even suspected, to have variant Creutzfeld-Jacobs disease.  

The Veteran is competent to report his symptoms, including having a hernia and being told that his blood is contaminated.  However, to extent that such assertions purport to establish a current disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such complex medical matters.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).  Both a hernia, including the residuals thereof, and variant Creutzfeld-Jacobs disease are complex disease processes that require clinical observation and diagnostic testing to identify.  Therefore, the Veteran is not competent to diagnose either disability and his assertions in this regard have no probative value.  

As indicated, the evidence does not show the Veteran has been diagnosed with a hernia, residuals of a hernia, or variant Creutzfeld-Jacobs disease during, or at any point in close proximity, to this appeal.  Thus, he has not demonstrated that he has manifested either disability, or even recurrent and persistent symptoms of those disabilities.  Notably, moreover, the Veteran has not identified any in-service event, injury, or illness to which his claimed residuals of hernia or variant Creutzfeld-Jacobs disease may be related, and there is nothing to even suggest the existence of any etiological relationship between the Veteran's claimed disabilities and service.  Therefore, the Board finds that the claims do not meet the fundamental requirements necessary to obtain such an examination or opinion.  See 38 U.S.C.A. § 5103A (d); 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board finds that the claims for service connection for residuals of hernia and variant Creutzfeld-Jacobs disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, in the absence of any competent, credible, and probative evidence of a current disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Anxiety

The Veteran is seeking service connection for anxiety.  He has not provided any detailed information as to why he believes service connection should be granted for anxiety, to include identifying any particular event, injury, or disease during service to which any current diagnosis of anxiety may be related.  In this regard, the Board notes that the STRs do not contain any complaints, treatment, or findings related to anxiety.  

Nevertheless, the post-service medical evidence documents numerous complaints of anxiety, particularly when discussing the symptoms he experiences in conjunction with his service-connected posttraumatic stress disorder (PTSD) disability.  Indeed, in nearly every psychiatric examination of record, the Veteran was diagnosed with PTSD after reporting that he experienced several symptoms, including anxiety and anxiety attacks that were manifested by shortness of breath.  See July 2010 private psychiatric Evaluation; VA examination reports dated July 2010 and April 2016.  The VA treatment records also document continued complaints of anxiety, which were occasionally accompanied by complaints of episodes of shortness of breath and chest pain or tightness.  See VA treatment records dated February and May 2005; May and November 2015.  Notably, despite the Veteran's consistent complaints of anxiety, there is no competent lay or medical evidence of record showing he has been diagnosed with an anxiety disorder.  Instead, as noted, his anxiety and other psychiatric symptoms have been attributed to his service-connected PTSD.  

Based on the foregoing, the Board finds that entitlement to service connection for a primary anxiety disability that is separate and distinct from any other diagnosis, including service-connected PTSD, is not warranted in this case.  Indeed, while the Veteran has consistently manifested endorsed having anxiety, the preponderance of the evidence shows that the Veteran's anxiety began after service and has been consistently attributed to or identified as a symptoms of his service-connected PTSD.  The evidence of record does not show or support a finding that the Veteran has a primary anxiety disability that is a separate and distinct disability for which service connection may be granted.  In fact, awarding service connection for headaches as a primary disability and assigning a separate rating would violate the pyramiding prohibition contained in 38 C.F.R. § 4.14, which provides that evaluation of the same disability under various diagnoses is to be avoided and that the evaluation of the same manifestations under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, the Board notes that the Veteran's PTSD is currently rated 50 percent disabling and that this rating contemplates the impairment he experiences as a result of several symptoms, including panic (or anxiety) attacks more than once a week.  See September 2010 rating decision.  

In evaluating this claim, the Board notes the Veteran is competent to report the nature of his anxiety.  However, given the complex nature of the controlling issue in this case - whether his anxiety constitutes a separate disability from any other disability, including his service-connected PTSD - the Board finds medical expertise is needed to address this issue.  38 C.F.R. § 3.159 (a)(1),(2) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, as discussed above, multiple medical professionals have examined and interviewed the Veteran and attributed his anxiety to his PTSD, without assigning a diagnosis of a separate and distinct anxiety disability.  Moreover, as discussed, the Veteran is being compensated for the impairment he experiences as a result of his anxiety symptoms in conjunction with his PTSD.  

Therefore, the Board finds the preponderance of the evidence of record is against the award of service connection for anxiety as a primary disability that is separate and distinct from any other disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

As new and material evidence to reopen the claim of entitlement to service connection for hypertension has been received, to this limited extent, the appeal as to this matter is granted.

Service connection for anxiety is denied.  

Service connection for residuals of a hernia is denied.  

Service connection for variant Creutzfeld-Jacobs disease, claimed as mad cow disease, is denied.  


REMAND

The Veteran contends that he has several disabilities as a result of his exposure to environmental hazards while serving in Southwest Asia, including hypertension, a respiratory disability, arthritis of the upper and lower extremities, gout, GERD, headaches, a skin disability, and chronic fatigue syndrome.  

Persian Gulf veterans can be entitled to compensation for a disability due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317 (a).  The Veteran has qualifying service in the Southwest Asia theater of operations from January 1991 to May 1991 and February 1992 to May 1992 during the Persian Gulf War pursuant to 38 C.F.R. § 3.317 (e).

The Veteran was afforded a VA Gulf War examination in November 2010; however, for reasons explained below, the Board finds the examination is inadequate for rating purposes and further development is required.  

At the outset, the Board notes that the November 2010 VA examiner did not have review the Veteran's claim file and, thus, at a minimum, was not aware of all relevant facts involving the Veteran's medical history, which is particularly important in this case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, the examiner's report is also internally inconsistent and does not adequately address all of the Veteran's claimed conditions.  

In this regard, the VA examiner stated that the Veteran does not really have a respiratory or skin problem; however, the examiner noted that the Veteran had benign cysts on the back of his hand, which are also reflected in the VA treatment records, although identified as lesions and lipomas on the back of his head and on his right arm and left hand.  See VA treatment records dated April and May 2011; December 2012.  While the VA examiner stated that the Veteran's benign cysts have nothing to do with the Gulf War, this statement, without more information or a rationale, is insufficient for the Board to determine why the Veteran's skin symptoms are not objective indicators of a chronic disability that may be related to his Gulf War service.  

Likewise, while the examiner noted the Veteran's report of having sinus problems during his Gulf War service and provided a diagnosis of allergic rhinitis, he stated there was no evidence of a current respiratory condition.  In addition to the internal inconsistency in the examiner's report, the VA examiner failed to consider the evidence showing the Veteran has experienced recurrent respiratory infections and problems since discharge from service.  See e.g., November 2010 private medical record; January 2003 private medical record; and July 2010 private psychiatric evaluation.  

In addition to the foregoing, the VA examiner failed to provide an adequate opinion regarding the Veteran's other claimed conditions.  The VA examiner noted the Veteran's diagnoses of hypertension, GERD, and tension headaches but he did not provide an opinion as to whether those disabilities are related to his Gulf War service or otherwise directly related to his service.  The examiner also stated that the Veteran had questionable chronic fatigue and gout without addressing whether those conditions were due to an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

As for the Veteran's claimed gout, the Board notes the Veteran is also claiming arthritis of the upper and lower extremities and that service connection has been granted for chronic joint pain.  There is medical evidence of record, however, which suggests that the Veteran has arthritis pain in various joints in his body.  See July 2010 private psychiatric evaluation.  Given this evidence, the Board finds further discussion and clarification is needed to determine if the Veteran's claimed gout and arthritis disabilities are causes of or related to his service-connected chronic joint pain or separate and distinct conditions that may be related to his Gulf War service.  

In the same way, the Board notes there is evidence that suggests the Veteran's reflux and gout are side effects of medication taken for his service-connected PTSD.  See July 2010 VA PTSD examination report.  Therefore, a medical opinion is needed that addresses this theory of entitlement to service connection.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (service connection may be established on a secondary basis for a disability which is proximately due to, the result of, or aggravated by service-connected disease or injury).  

A medical opinion is also needed that addresses direct service connection.  In this regard, the STRs show the Veteran received treatment for pseudofolliculitis barbae on several occasions during service.  Given the lay and medical evidence of record showing the Veteran has lesions on his skin and scalp, the Board finds an examination and opinion are needed to determine the likelihood that any current skin disability was incurred in or is otherwise related to his military service.  

In addition to the foregoing, the Veteran is also seeking an increased rating for his service-connected chronic joint pain, which is rated 10 percent disabling under the criteria of diagnostic code (DC) 5025.  The evidentiary record contains VA treatment records which document the Veteran's complaints of chronic joint pain but there is no additional evidence of record that documents the nature, severity and frequency of his joint pain to properly evaluate his disability under DC 5025.  In this regard, the Board notes the Veteran's service-connected chronic joint pain has not been evaluated since the November 2010 Gulf War examination and the evidence obtained since that time does not provide sufficient information or evidence on which to rate the disability.  Therefore, the Board concludes that a new examination must be scheduled to assess the current severity of the Veteran's service-connected chronic joint pain.  

The Board finds that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection and increased rating claims being remanded herein, as the outcome of such claims may impact the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred.

While on remand, the AOJ should ensure that the evidentiary record contains all evidence relevant to the claims on appeal by affording the Veteran another opportunity to provide private treatment records pertinent to his claims and obtaining any outstanding VA treatment records dated from December 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from December 2015 to the present. 

2. After completion of the above, schedule the Veteran for a VA Persian Gulf War examination, in addition to a general medical examination or any other examination deemed necessary to evaluate his claimed conditions and disabilities.  The examiner is requested to review all pertinent records associated in the claims file and render an opinion as to the following:

a. Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed hypertension, respiratory disability, arthritis of the upper and lower extremities, gout, GERD, headaches, skin disability, and/or chronic fatigue syndrome are due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multi-symptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b. If the examiner determines that any such claimed disabilities or signs and symptoms of disabilities are either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis, then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was incurred in service.

c. Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's GERD and/or gout are proximately due to, the result of, or aggravated by his service-connected PTSD or chronic joint pain disabilities, to include any medications used to treat those disabilities?

d. A rationale should be provided for any opinion provided.

3. Afford the Veteran an appropriate VA examination to determine the severity of his service-connected chronic joint pain.  

4. Readjudicate the claims on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


